NEWS RELEASE Contact:Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL ACHIEVES 2% FOR THIRD QUARTER AND 33% FOR FIRST NINE MONTHS LATROBE, PA, October 27, 2009 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the quarter ended September 30, 2009. The Company earned $1,266,000 (or $.44 per average share outstanding) in 2009 compared to $1,025,000 (or $.35 per average share outstanding) in 2008. The Company earned $3,596,000 (or $1.25 per average share outstanding) for the nine-month period ended September 30, 2009 and $2,802,000 (or $.94 per average share outstanding) for the nine-month period ended September 30, 2008. Third quarter 2009 earnings increased 24%, or $241,000, and first nine months earnings increased 28%, or $794,000. Quarterly and year-to-date earnings per share rose 26% and 33%, respectively. President/Chief Executive Officer Gregg E. Hunter commented, “The earnings achievements of 2009 remain directly attributable to solid asset quality and successful net interest margin management relative to prevailing market conditions along with common sense operating expense cost containment in the face of extreme banking industry-wide FDIC deposit insurance fee escalation. These positive attributes provide for an expanding capital base funded exclusively from internally generated retained earnings rather than from any shareholder diluting equity issuances. This traditional approach to capital stewardship helps make possible the reliable continuance of Commercial National’s very attractive quarterly cash dividend payments to its shareholders.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community-banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania. Commercial Bank & Trust of PA also serves its customer base from an Internet banking site (www.cbthebank.com) and an automated TouchTone Teller banking system. Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to the Company, and the Company assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Company's ability to execute its business plans.The actual results of future events could differ materially from those stated in any forward-looking statements herein. ### COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands) September September ASSETS Cash and due from banks on demand $ $ Interest bearing deposits with banks 3 83 Total cash and cash equivalents Federal funds sold - Securities available for sale Restricted investments in bank stock Loans Allowance for loan losses ) ) Net loans Premises and equipment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings Long term borrowings Other liabilities Total liabilities Shareholders' equity: Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 shares issued; 2,860,953 and 2,890,253 shares outstanding in 2009 and 2008, respectively Retained earnings Accumulated other comprehensive income Less treasury stock, at cost, 739,047 and 709,747 shares in 2009 and 2008 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Nine Months Ended September 30 Ended September 30 2009 2008 INTEREST INCOME: Interest and fees on loans $ Interest and dividends on securities: Taxable Exempt from federal income taxes 33 Other 1 9 3 26 Total Interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 48 Interest on long- term borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER OPERATING INCOME: Asset management and trust income Service charges on deposit accounts Other service charges and fees Income from investment in life insurance Other income 50 48 Total other operating income OTHER OPERATING EXPENSES Salaries and employee benefits Net occupancy expense Furniture and equipment Pennsylvania shares tax Legal and professional FDIC Insurance expense 90 11 25 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense Net income $ Average Shares Outstanding Earnings Per Share $ $ $ $
